The opinion of the Court was delivered by
Watkins, J.
Allen Castle died in the parish óf St. Helena in the ;year 1861, leaving a surviving widow and three children, viz: Florida, ■John Benjamin, and Nettie — all minors.
The widow qualified as their natural tutrix, and in that capacity administered the succession of ber deceased husband. During the minority of the children she intermarried with W. D. Floyd, without first •obtaining the consent thereto of a family meeting. Thereafter pro■ceedings were inaugurated for the partition of certain real estate of Allen Castle’s 'succession by lieitation. and public sale. W. D. Floyd became the purchaser upon the terms fixed by the order of court, viz: upon terms of credit, one, two and three years; and he executed his notes accordingly, with mortgage retained.
This partition sale occurred on the 8th of August, 1867.
The sundry notes were divided or partitioned between Mrs. Floyd .and her three children according to their respective interests, and in the proportion of one half to Mrs. Floyd, and to. each of the children •one third of one half.
Plaintiffs claim that these notes were never paid.
In 1871, Floyd sold the land to K. K. Thompson, who is now in pos•session.
*586In 1875, Florida Castle died intestate and without issue, and her mother, Mrs. Floyd, inherited one fourth of her estate, and her brother, John B., and Nettie, each one half of three fourths.
John B. Castle became of full age in 1881. In 1882, Nettie Castle married W. II. McClendon. In 1884, John B. Castle conveyed to Mc-Clendon all of his right, title, interest, claim and pretension in and to-the successions of his deceased father, Allen Castle, and his deceased, sister, Florida Castle.
In 1885, this suit was brought by John B. Castle and Nettie Castle, wife of W. II. McClendon, for the resolution of the partition sale, for-the non-payment of the purchase price by W. D. Floyd; and Mrs. E. S. Floyd individually and as tutrix for the minor children of herself and W. D. Floyd, now deceased, were made defendants; and also KK. Thompson,
Thompson excepted that John B. Castle had no interest in the suit,, having transferred his interest in the successions of his father and sister to W. II. McClendon; and further, that the plaintiffs’ petition discloses no cause of action.
Thereupon IVIcClendon offered to make himself a party, in lieu of John B. Castle, and by order of the judge a quo he was substituted in his place and stead, and annexed his title thereto, hearing date 29th of December, 1884. To this ruling the defendants reserved a bill of exceptions, on the ground that John B. Castle was now legally and rightfully a party to this suit — he having transferred all of his rights- and interests to McClendon antecedent to the institution of the suit— and, he never having been himself a party, no one could be substituted-’ in his place.
In our opinion the ruling of the judge a quo was erroneous.
This Court had recent occasion to decide same question just the-other way, in Barron vs. Jacobs, not yet reported.
John B. Castle had conveyed his interest to W. H. McClendon— Nettie Castle’s husband — antecedent to institution of this suit, and no-one could be called to take his place.
Nettie Castle was then the only plaintiff in tho suit when it whs. brought, and the question presented is whether the partition discloses-a cause of action for the resolution of the partition sale.
We entertain no doubt of the plaintiffs’ right to sue for the resolution of the partition sale, quite as well as of a salo under private signature. 1 Ann. 440, Jones vs. Crocker.
. There-is no question of the fact that the heirs of Allen Castle, at his-death, acquired his succession in the same state it was when he died-
*587The heirs of a deceased person are seized of his succession at the-very instant of his death, and the right of possession that the deceased? had, continued in them, with all of its defects and advantages-; the-change in the proprietor producing no change in the nature of his possession.
An interest in a succession may be disposed of at public or private# sale, and the purchaser takes the place of the heir whose interest is thereby conveyed.
In either case an heir, or the transferee of an heir, would acquire the right of deceased pro tanto only, to sue for the resolution of a sale his-ancestor had made, or of one made of his estate for the non-payment of the price.
That right would pass as any other asset of the deceased.
But we do not concede that it can be fairly deduced from that fact-that the simple indorsee of a note evidencing a part of the purchase-price would thereby acquire the seller's right to sue for the resolution#, of the sale.
We have been cited by plaintiffs’ counsel only to one case in which-it has been so decided, viz: Torregano vs. Segura, 2 N. S. 159. In that-case it was the security who was himself pex-sonally hound for the pay- • ment of the debt, who discharged it, and by virtue of his legal subrogation to all of the creditors’ rights, claimed the property by the resolutory action. Suffice it to say that he was not an indorser for valúe..
In our opinion the two remedies of the vendor — one for the enforcer ment of the contract and the other for the resolution of it — are diametrically opposed, in the very nature of things.
A suit to enforce the vendor’s lien is a.n affirmance of the contract £ while a suit for the .resolution of it must be preceded by the restitution of the purchase notes and-such part of'.the .price as shall have been paid to the vendee, and same is a condition precedent to'.-institution of the suit. 23 Ann. 354, George vs. Knox; 24 Ann. 537, Templeton vs. Pegues; 15 La. 76, Canal Bank vs. Copeland.
In 9 Ann. 84, Augusta Insurance Company vs. Packwood, it was said that “ to effect a rescission of the sale, so as to replace the parties in the same position as if a sale had never been made, the parties to the sale and rescission should be the same.”
In 7 Ann. 67, Leflore vs. Carson, the Court said: “If the sale from McDonald to Messrs. Payne is to be rescinded, this cannot be done without restoring the vendor and the vendees to their ox-igihal condition-The dissolving condition, says the Code, is that which, when accomplished, operates the revocation of the obligation, placing matters in *588the same state as though the obligation had not existed. * 'l' * IIow is Butler to replace matters in statu quo ? He is the mere holder of one of the notes. He is not the vendor, nor anything more than one holding partial rights of the vendor.”
R. C. C. 2561: “If the buyer does not pay the price, the seller may sue to rescind the sale.”
C. N. 1654: “If the purchaser does not pay the price, the seller may •demand the annulment of the contract.”
C. N. 1692: “The sale or cession of a credit comprises the accessories ■ of the credit, such as security, privilege, and mortgage.”
The “sale of a credit” — one of the purchase notes — passes all of the securities and means of its enforcement; but the right to resolve the • sale for the non-payment of the price — “credit”—is necessarily inherent in the seller, or his heirs.
In 12 Ann. 699, Johnson vs. Bludworth, the Court said: “But it is impossible to confound the resolutory condition with the vendor’s privilege. The former is not a mere appendage of the latter.”
In Swan vs. Gayle, 24 Ann, 503, the Court said: “ The action for the resolution of the sale implies and presupposes tlie renunciation of the right to demand the payment of tlie price.”
Again: “ Now, a right which cannot be exercised, so long as another light exists, cannot be the accessory of the latter.”
Again: “ He did not by buying the notes.take tlie place of Eilhiol in the contract of sale, else the purchaser of a negotiable note, given for the price of the property, would become the warrantor of the title to the property. A proposition which leads to such a conclusion ought not to be sustained by a court of justice.”
These conclusions appear to our minds almost irresistible.
We are of the opinion that the foregoing decisions are consistent with tlie object to be attained by the resolution of the contract, the restitutio ad integrum — the replacing of parties in the same situation they occupied before it was made.
While it is true this action descended to us from the Roman law, yet under that system of jurisprudence the resolution of a sale for the non-payment of the price could not bo demanded, unless there was an express stipulation in the contract to that effect; and when it was thus stipulated, the contract was void ab initio, if not fulfilled by the payment of the price.
Under our law the resolutory condition is implied in every commutative contract, and the failure of the vendee to pay the price only *589renders tlie contract voidable. 6 Ann 4, Chretien vs. Richardson; 15 La. 76, Canal Bank vs. Richardson; R. C. C. 2046.
We are inclined to the opinion that the right of resolution inheres in the seller, and feel satisfied that it does not pass to the simple indorsee of purchase notes, like security, mortgage and privilege, which are auxiliaries, for the enforcement not the resolution of the contract.
Even conceding the right of McClendon to have himself substituted for John B. Castle, as a party plaintiff, the plaintiffs’ petition discloses no cause of action for the resolution of the partition sale of the 8th of August, 1867, because the plaintiffs, when thus joined, only ask foi the resolution of the sale as to one undivided half interest. '
This is impracticable and cannot be done. Iiow can the plaintiffs restore the statu quo or bring about the restitutio ad integrum †
We think they cannot.
Suppose this Court should grant plaintiffs the relief prayed for and resolve the partition sale with respect to an undivided one-half interest, would not their one-half interest thus restored t.o them, as the heirs of Allen Castle, become at once subjected to the vendor’s lien, and mortgage securing the remaining purchase notes held by the defendant, Mrs. Floyd, the surviving wife of Allen Castle?
This Court so decided expressly in 23 Ann. 411, Stuart Hyde & Co. vs. Madame Suzette Buard, and we think correctly.
We prefer to follow the doctrine announced in 24 Ann. 503, Swan vs. Gayle. In our opinion, it finds support in other decisions we have cited ; though in that case the question was tioated as res nova. In so far as there may be any expression in the opinion of the court, in 1 Ann. 440, Jones vs. Crocker, indicating a contrary view, the same is overruled.
The opinion herein expressed on other questions, dispenses us from the necessity of considering the plea of prescription urged.
It is, therefore, ordered, adjudged and decreed, that the judgment of the court a quo be amended and that the demands of plaintiff for the rescission of the partition sale be rejected, and that all costs be taxed against the plaintiffs and appellants.